UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 14, 2010 SP BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-167967 27-3347359 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer if Incorporation) Identification No.) 5224 West Plano Parkway, Plano, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(972) 931-5311 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On October 14, 2ancorp, Inc. (the “Registrant”) issued a press release announcing the extension of the Registrant’s community offering until October 20, 2010. A press release giving details associated with the Registrant’s offering is attached as Exhibit 99 to this report. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not Applicable. (b) Pro Forma Financial Information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits: 99 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SP BANCORP, INC. DATE:October 18, 2010 By: /s/ Jeffrey Weaver Jeffrey Weaver President and Chief Executive Officer
